     Case 3:18-cv-00683-VLB Document 141-25 Filed 10/01/19 Page 1 of 4
       NICOLE CHASE vs. NODINE'S SMOKEHOUSE, INC . , ET AL
       Nicole Chase                                      5/22/2019
                                                                             438

 1                       UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
 2

 3     NICOLE CHASE                            NO.: 3:18-CV-00683    (VLB)

 4    vs.

 5    NODINE'S SMOKEHOUSE, INC.,
      CALVIN NODINE, TOWN OF CANTON,
 6    JOHN COLANGELO, ADAM GOMPPER,
      MARK J. PENNEY, and
 7    CHRISTOPHER ARCIERO                     MAY 22, 2019

 8

 9                  CONTINUED DEPOSITION OF: NICOLE CHASE
                           Volume 3 - Pages 438-539
10
      APPEARANCES:
11
              LAW OFFICE OF LEWIS CHIMES, LLC
12                  Attorney for the Plaintiff
                    45 Franklin Street
13                  Stamford, CT 06901
              BY:   LEWIS CHIMES, ESQ.
14
              HOWD & LUDORF, LLC
15                  Attorneys for the Defendants
                    65 Wethersfield Avenue
16                  Hartford, CT 06114-1190
              BY:   KRISTAN MACCINI, ESQ.
17
               SMITH, KEEFE, MORAGHAN & WATERFALL, LLC
18                  Attorneys for the Defendant Calvin Nodine
                    257 Main Street - 2nd Floor
19                  Torrington, CT 06790
              BY:   DAVID A. MORAGHAN, ESQ.
20
              LeCLAIR RYAN
21                  Attorneys for the Defendant
                    755 Main Street - Suite 2000
22                  Hartford, CT 06103
              BY:   ELIZBETH SMITH , ESQ.
23
                            Christine E. Borrelli
24                        Connecticut CSR No. 117
                       Registered Professional Reporter
25                        Registered Merit Reporter


                  NIZIANKIEWICZ & MILLER REPORTING SERVICES
       ctcourtreporter@gmail.com                         EXHIBIT
                                                       (860)     V
                                                             291-9191
     Case 3:18-cv-00683-VLB Document 141-25 Filed 10/01/19 Page 2 of 4
       NICOLE CHASE vs. NODINE'S SMOKEHOUSE, INC., ET AL
       Nicole Chase                               5/22/2019
                                                                         495

 1           me, but by itself because it needs more storage for the

 2           texts that you now are doing.

 3           Q.     (By Mr. Moraghan)    Just so I understand your

 4     answer,    it's your answer that your cell phone can't

 5     compartmentalize individual personal texts from person A, B,

 6     C, and D

 7           A.    It

 8           Q.         and the person --

 9                 MR. CHIMES:    Let him finish.

10           Q.     (By Mr. Moraghan)    -- that -- well, if there's too

11     many texts from that person, your phone will delete that

12     person's texts starting with the oldest and working forward?

13          A.     Correct.

14           Q.    That's your -- okay.     So, is it your testimony

15     that you did not delete -- you yourself did not delete any

16     texts from --

17          A.     Correct.

18           Q.    -- Allie Archer?

19          A.     Correct.

20           Q.    Your texts to -- your email to Detective Colangelo

21     on July 31st with your revised statement, you testified, I

22     believe, that was written by a lawyer?

23          A.     Typed up with, and then I went in to review it, or

24     they emailed it to me to review to send, yes.

25           Q.    And that was Fortgang, Mr. Fortgang?


                  NIZIANKIEWICZ & MILLER REPORTING SERVICES
       ctcourtreporter@gmail.com                         EXHIBIT
                                                       (860)     V
                                                             291-9191
     Case 3:18-cv-00683-VLB Document 141-25 Filed 10/01/19 Page 3 of 4
       NICOLE CHASE vs. NODINE'S SMOKEHOUSE, INC. , ET AL
       Nicole Chase                                5/22/2019
                                                                            496

 1           A.    It was Fortgang or Katie who wrote it.         I'm not

 2     sure which one.

 3           Q.    And why didn't you write it yourself?

 4                 MR. CHIMES:    Objection to form.

 5                 THE WITNESS:    I think --

 6                 MR. CHIMES:    I just want to make sure it's not a

 7           privileged issue here.

 8                MR. MORAGHAN:     I'm asking why she did not do

 9           something herself.     I don't see how it's privileged.

10                MR. CHIMES:     Well

11                MR. MORAGHAN:     If you want to talk with her and

12           come back with her and tell me it is, that's fine.

13                MR. CHIMES:     That's what -- yeah.      I understand

14           what you're asking.     I just -- so, let me just -- jut

15           give me five seconds.

16

17                (Recess taken from 1:15 p.m. to 1:16 p.m.)

18

19                MR. CHIMES:     You can answer.

20                THE WITNESS:     Can you re-ask the question?

21           Q.    (By Mr. Moraghan)     The email that was submitted to

22     Detective Colangelo on July 31st that was -- why didn't you

23     write that yourself?

24          A.    Just because they emailed it to me, and I read it,

25     and then they sent it in.


                  NIZIANKIEWICZ & MILLER REPORTING SERVICES
       ctcourtreporter@gmail.com                         EXHIBIT
                                                       (860)     V
                                                             291-9191
     Case 3:18-cv-00683-VLB Document 141-25 Filed 10/01/19 Page 4 of 4
      NICOLE CHASE vs. NODINE'S SMOKEHOUSE, INC., ET AL
      Nicole Chase                                       5/22/2019
                                                                         538

 1                           C E R T I F I C A T E

 2

 3                I, Christine E. Borrelli, a Notary Public and

 4    Certified Shorthand Reporter for the State of Connecticut,

 5    do hereby certify that the Continued Deposition of NICOLE

 6    CHASE, was taken before me pursuant to the Federal Rules of

 7    Civil Procedure at the offices of Smith, Keefe, Moraghan &

 8    Waterfall, LLC, 257 Main Street, Torrington, Connecticut,

 9    commencing at 12:00 p.m. on Wednesday, May 22, 2019.

10                I further certify that the witness was first sworn

11    by me to tell the truth, the whole truth, and nothing but

12    the truth, and was examined by counsel, and her testimony

13    was stenographically reported by me and subsequently

14    transcribed as hereinbefore appears.

15                I further certify that I am not related to the

16    parties hereto or their counsel, and that I am not in any

17    way interested in the events of said cause.

18                Witness my hand this 11th day of June, 2019.

19

20

21

22

23

24

25    My Commission Expires:
      June 30, 2021

                 NIZIANKIEWICZ & MILLER REPORTING SERVICES
      ctcourtreporter@gmail.com                         EXHIBIT
                                                      (860)      V
                                                            291-9191
